Citation Nr: 1123965	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea; and if so, whether the claim may be granted.

2.  Entitlement to service connection for a chronic neck disability.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to an evaluation in excess of 10 percent prior to March 15, 2010 and in excess of 40 percent since March 15, 2010 for degenerative joint disease (DJD). 

5.  Entitlement to an effective date prior to March 15, 2010, for an award of a 40 percent disability evaluation for DJD of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to June 1984 and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in January 2009 and March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's original application included a claim for PTSD with sleep apnea.  In support of his original claim, the Veteran submitted a statement from his wife which noted, "... The thing I noticed right away was he would sleep all the time, he did this for the first month, when I say sleep I do not mean he would lay down at night and sleep and be active during the day.  He would sleep all night and get up in the morning and be back asleep by around 9 am and would sleep most of the day.  I thought he was just tired and just really needed the rest and he did appear to get better as time went by.  When he returned to work, he would go to work at 7 am and come home at 3 pm, shower, eat and go to bed at 4:30 pm and sleep all night.  I asked him why he slept all the time, he said he didn't know but he was having trouble staying awake while driving home in the evening ... I finally convinced him to go to his doctor and they took some blood when the test results came back my husband had very little thyroid function and low testosterone.  The doctor explained this is why he was sleeping all the time and why he was having trouble concentrating ... He was placed on thyroid medicine and testosterone replacement treatment.  Since being on the thyroid treatment he doesn't sleep all the time but he tires easy and doesn't have much energy and he says he still has trouble concentrating on things he needs to get done.  

In the Veteran's statement received in September 2009, he requested that VA reopen his claim for disability compensation benefits for sleep disorder.  The Veteran stated that he had trouble falling asleep and staying asleep and that he averaged about five or six hours a night.  

The Board notes that the Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  By analogy, with respect to the Veteran's claims for service connection for a sleep disorder, the initial claim and the current claim are for different sleep impairments, as the original claim was actually for a sleep impairment manifested by symptoms of excessive sleep and the current claim is for a sleep impairment manifested by symptoms of trouble sleeping.  As the issue of a chronic disability, other than sleep apnea, manifested by sleep impairment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it; as such it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for erectile dysfunction and chronic sleep impairment other than sleep apnea; the issue of entitlement to an increased evaluation for service-connected thoracolumbar DJD; and the issue of entitlement to an effective date prior to March 15, 2010, for an award of a 40 percent disability evaluation for DJD of the thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for sleep apnea was denied by a November 2006 rating decision that was not appealed.

2.  Evidence submitted subsequent to the November 2006 rating decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for sleep apnea, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  The record is absent a diagnosis of a current, chronic neck disability that was incurred in or aggravated by active service.  


CONCLUSIONS OF LAW

1.  The November 2006 rating decision which denied a claim for service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has not been submitted, and the claim of entitlement to service connection for sleep apnea is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran does not have a current, chronic neck disability that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to requests to reopen previously-denied claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in December 2008, September 2009, and November 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, and Kent, 20 Vet. App. at 1.  Together, the letters informed the appellant of what evidence was required to reopen and substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in November 2010.  The November 2010 VA examiner addressed whether the Veteran had a diagnosis of sleep apnea in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The November 2010 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed neck disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence indicates that a Report of Medical History completed by the Veteran in October 1991 noted that he was, at that time, being treated by a chiropractor for "cervical subluxation" and complained of pain in his left shoulder above the scapular bone.  However, there are no actual medical records regarding a neck disability.  As such, there is no indication in the record that this is due to an injury or disease sustained on active duty, active duty for training, or inactive duty training.  Thus, as there is no evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period, a VA examination is not required.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran is represented by counsel; and there has been no assertion of any failure to provide appropriate notice.  In addition, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

New and Material Evidence

In a decision dated in November 2006, the RO denied the Veteran's claim for service connection for sleep apnea.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  Thus, the November 2006 rating decision is final.  

The Veteran's application to reopen his claim of service connection for a sleep disorder was received in September 2009.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a March 2010 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for sleep apnea (claimed as sleep disorder).  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The November 2006 rating decision denied the Veteran's claim for service connection for sleep apnea on the basis that the Veteran's service medical records did not show complaint of, treatment for, or diagnosis of sleep apnea or any respiratory condition during active duty.  Based on the grounds stated for the denial of service connection for sleep apnea in the November 2006 rating decision, new and material evidence would consist of evidence of evidence a current diagnosis of sleep apnea and competent medical evidence linking such disability to active service.  In this regard, additional evidence received since the November 2006 rating decision includes various additional National Guard records, VA and private treatment records, VA examination dated in November 2010, and statements by the Veteran and his wife.

In regard to the evidence submitted since the November 2006 rating decision, the Board notes that the statement by the Veteran's wife although typed is duplicative of the handwritten statement received in January 2009.  Similarly, the additional National Guard records are also duplicates.  In regard to the remaining evidence submitted since the November 2006 rating decision, the Board finds that the VA and private medical records, the November 2010 VA examination, and statements of the Veteran are neither cumulative nor redundant.  However, the additional evidence does not relate to an unestablished fact necessary to substantiate the claim as there is still no evidence that the Veteran has a diagnosis of sleep apnea that was incurred in or aggravated by his active service.  The Board notes that the November 2010 VA examiner stated that the Veteran did not have a diagnosis of sleep apnea.   

Accordingly, the Board finds that the evidence received subsequent to the November 2006 rating decision is not new and material and does not serve to reopen the claim.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT).  See 38 U.S.C.A. §§ 101(24), 106 (2010).

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2010).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a Veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

The first question that must be addressed, therefore, is whether incurrence of a chronic neck disability is factually shown during service.  The Board concludes it was not.  As noted above, the evidence indicates that a Report of Medical History completed by the Veteran in October 1991 noted that he was, at that time, being treated by a chiropractor for "cervical subluxation" and complained of pain in his left shoulder above the scapular bone.  However, there are no actual medical records regarding a neck disability.  As such, there is no indication in the record that this is due to an injury sustained on active duty, active duty for training, or inactive duty training.  

Even assuming for the sake of argument that a neck injury happened during an active duty, active duty for training, or inactive duty training period, the Board could not conclude a "chronic" neck condition was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the clinical examinations in October 1991, April 1996, and February 2001, the Veteran's neck was evaluated as normal.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Such evidence is lacking here.  The Veteran has not reported continuity of post-service symptoms.  In July 2006, the Veteran filed a claim with VA for benefits evidencing his awareness that he could apply for VA benefits for service related disabilities.  At that time, although he filed a claim for middle and low back disability, he did not file a claim for service connection for a neck disability.  This is inconsistent with the contention that a neck disability has existed since service because it is reasonable to conclude that if he believed that he had a neck disability in 2006 that was related to service, he would have claimed service connection for it at that time.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The medical evidence of record shows that the Veteran is not currently diagnosed with a neck disability.  The Veteran did complain in November 2007 that he had constant pain that started in his low-mid back and radiated up along his spine with muscle tightness and pain into his neck.  The Board notes that the Veteran's subjective complaints of pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of competent medical evidence that the Veteran has a current disability of the neck upon which compensation benefits may be based, the requirements for establishing service connection have not been met.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303.

Thus, the record is absent evidence of a chronic neck disability sustained on active duty, active duty for training, or inactive duty training, evidence of continuity of symptomatology, and medical evidence of a diagnosis of a current, chronic neck disability incurred during active service.  

Although the Veteran contends that he suffers from a neck disability that is related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

New and material evidence not having been submitted, the claim for entitlement service connection for sleep apnea is not reopened.

Entitlement to service connection for a chronic neck disability is denied.


REMAND

With respect to the issues of entitlement to service connection for erectile dysfunction and entitlement to increased evaluation for degenerative joint disease of the thoracolumbar spine, the March and November 2010 VA examinations are not adequate for appellate purposes.

With respect to the March 2010 VA examination, although the examiner noted that the problem being detailed was degenerative disc disease (DDD) and the diagnosis was DDD of the lumbar spine, service-connection has been established for DJD (arthritis) of the thoracolumbar spine.  Thus, although it may be that the Veteran has a diagnosis of degenerative disc disease, the Board cannot evaluate the Veteran's current service-connect spine disability based on the March 2010 VA examination without clarification of what symptoms are associated with the service-connected spine disability and of what symptoms are associated with any other nonservice-connected spine disorder.  The Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Thus, in order to determine whether the Veteran is entitled to a higher rating for his service-connected thoracolumbar DJD, an additional medical opinion in conjunction with the review of the entire record and examination of the Veteran is needed.  

With respect to the November 2010 VA examination, the examiner diagnosed erectile dysfunction but then stated that the Veteran had not been diagnostically worked up for erectile dysfunction.  Thus, there appears to be an inconsistency within the report as to whether the Veteran has erectile dysfunction.  Further, the VA examiner provided no nexus opinion.  Thus, an additional medical opinion in conjunction with the review of the entire record and examination of the Veteran is needed.  

The issue of entitlement to an effective date prior to March 15, 2010, for an award of a 40 percent disability evaluation for DJD of the thoracolumbar spine is inextricably intertwined with the issue of entitlement to increased evaluation for DJD of the thoracolumbar spine.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the earlier effective date claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted as well.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected thoracolumbar spine DJD and erectile dysfunction that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded the appropriate VA examination by a physician to determine the etiology of any current sexual dysfunction disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current, chronic sexual dysfunction diagnoses and provide an opinion as to whether it is at least as likely as not that the Veteran's any such diagnoses are is related to the Veteran's active duty service or to service-connected disability (PTSD, thoracolumbar spine DJD, hearing loss, and tinnitus) including treatment for such disability.    

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded a VA examination by a physician to ascertain the severity of his service-connected thoracolumbar spine DJD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all orthopedic and neurological manifestations of the Veteran's service-connected thoracolumbar spine DJD.  Specifically, with respect to neurological manifestations, the examiner should identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory, or if it is characterized by loss of reflexes, muscle atrophy, sensory disturbances, constant pain, etc.) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis. If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected thoracolumbar DJD from those attributable to any other diagnosed spine disorders including lumbar spine DDD.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


